
	
		I
		112th CONGRESS
		1st Session
		H. R. 2874
		IN THE HOUSE OF REPRESENTATIVES
		
			September 8, 2011
			Mr. Hultgren
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To authorize the Secretary of Health and Human Services,
		  acting through the Administrator of the Health Resources and Services
		  Administration, to award grants on a competitive basis to public and private
		  entities to provide qualified sexual risk avoidance education to youth and
		  their parents.
	
	
		1.Short titleThis Act may be cited as the
			 Abstinence Education Reallocation Act of
			 2011.
		2.Sexual risk
			 avoidance education
			(a)GrantsThe Secretary of Health and Human Services,
			 acting through the Administrator of the Health Resources and Services
			 Administration, may award grants on a competitive basis to public and private
			 entities to provide qualified sexual risk avoidance education to youth and
			 their parents.
			(b)Qualified sexual
			 risk avoidance educationTo qualify for funding under subsection
			 (a), sexual risk avoidance education shall meet each of the following:
				(1)The education
			 shall be age appropriate.
				(2)The education
			 shall be medically accurate.
				(3)The education
			 shall be an evidence-based approach.
				(4)The education shall have as its sole
			 purpose teaching of the skills and benefits of sexual abstinence as the optimal
			 sexual health behavior for youth.
				(5)The education
			 shall include, consistent with paragraphs (1) through (4), teaching of each of
			 the following:
					(A)The holistic
			 health, economic, and societal benefits that can be gained by refraining from
			 nonmarital sexual activity, through teaching practical skills that promote
			 self-regulation, goal setting, and a focus on the future.
					(B)The clear
			 advantage of reserving human sexual activity for marriage, as a key
			 contributing factor in the prevention of poverty and the preservation of
			 physical and emotional health, based on social science research.
					(C)The foundational
			 components of a healthy relationship and related research regarding the
			 individual, economic, and societal advantages of bearing children within the
			 context of a committed marital relationship in order to form healthy marriages
			 and safe and stable families.
					(D)The skills needed
			 to resist the negative influences of the pervasive sex-saturated culture that
			 presents teenage sexual activity as an expected norm, with few risks or
			 negative consequences.
					(E)The understanding
			 of how drugs, alcohol, and the irresponsible use of social media can negatively
			 influence healthy sexual decision making and can contribute to aggressive
			 sexual behavior.
					(F)A focused priority
			 on the superior health benefits of sexual abstinence, ensuring that any
			 information provided on contraception does not exaggerate its effectiveness in
			 preventing sexually transmitted diseases and pregnancies.
					(c)PriorityIn awarding grants under subsection (a),
			 the Secretary shall give priority to applicants proposing programs to provide
			 qualified sexual risk avoidance education that—
				(1)will serve youth
			 spanning ages 12 to 19; and
				(2)will promote protective benefits of parent-child communication regarding
			 healthy sexual decision making.
				(d)DefinitionsIn this Act:
				(1)The term age
			 appropriate means appropriate for the general developmental and social
			 maturity of the age group (as opposed to the cognitive ability to understand a
			 topic or the atypical development of a small segment of the targeted
			 population).
				(2)The term
			 evidence-based approach means an approach that—
					(A)has a clear
			 theoretical base that integrates research findings with practical
			 implementation expertise that is relevant to the field;
					(B)matches the needs
			 and desired outcomes for the intended audience; and
					(C)if implemented
			 well, will demonstrate improved outcomes for the targeted population.
					(3)The term
			 medically accurate means referenced to peer-reviewed research by
			 medical, educational, scientific, governmental, or public health publications,
			 organizations, or agencies.
				(4)The term
			 sexual abstinence means voluntarily refraining from sexual
			 activity.
				(5)The term
			 sexual activity means genital contact or sexual stimulation
			 including, but not limited to, sexual intercourse.
				(e)Authorization of
			 appropriations
				(1)In
			 generalThere is authorized to be appropriated $110,000,000 for
			 each of fiscal years 2012 through 2016 to carry out this Act. Amounts
			 authorized to be appropriated by the preceding sentence shall be derived
			 exclusively from amounts in the Prevention and Public Health Fund established
			 by section 4002 of the Patient Protection and Affordable Care Act (42 U.S.C.
			 300u–11).
				(2)Federal
			 administrative costsOf the
			 amount authorized to be appropriated by paragraph (1) for a fiscal year—
					(A)not more than
			 $1,000,000 are authorized to be used for Federal administrative costs;
			 and
					(B)of the amount used
			 by the Secretary for such costs, at least 40 percent shall be used for training
			 and technical assistance by qualified experts who—
						(i)have
			 singular experience in providing programmatic support in abstinence
			 education;
						(ii)have expertise in
			 theory-based abstinence education curriculum development and
			 implementation;
						(iii)have experience
			 in developing sexual risk avoidance evaluation instruments; and
						(iv)can
			 offer technical assistance and training on a wide range of topics relevant to
			 the sexual risk avoidance (or abstinence education) field.
						
